Citation Nr: 0319747	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left knee.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the veteran's claims folder was transferred 
to the Columbia, South Carolina RO in December 2000.

The issue of entitlement to an increased rating for residuals 
of a shell fragment wound of the left knee is addressed 
below, while the issue of entitlement to an increased rating 
for PTSD is addressed in the remand section which follows.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The only currently present residual of the shell fragment 
wound of the veteran's left knee is a one-centimeter by one-
centimeter well-healed scar; the scar is not tender, painful, 
subject to ulceration, or productive of limitation of 
function.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
shell fragment wound of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7804, 7805 (2002); 67 Fed. Reg. 49,596 (July 
31, 2002), to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805 (effective August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board is of the 
opinion that the case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records indicate that he 
sustained a shell fragment wound of his left knee.  Service 
personnel records reveal that the Purple Heart was awarded to 
the veteran in July 1968.  On discharge examination in May 
1973, the examiner noted that the wound caused no problems.  

On VA examination in June 1998, the veteran reported that he 
had received an injury to his left leg from an exploding 
mortar.  He denied complaints or problems since that time.  
On physical examination, the veteran was in no apparent acute 
distress.  He ambulated well without use of any mechanical 
aid.  X-rays revealed no bone or joint abnormality.  The 
diagnosis was status post shrapnel injury to the left medial 
knee.

Outpatient treatment records for the period from April to 
July 1999 do not reveal any diagnosis, complaint or abnormal 
finding pertaining to the veteran's left knee.

In a June 2001 letter, the veteran indicated that he took 
Tylenol on a daily basis for knee pain.

A VA examination was conducted in February 2002.  The veteran 
indicated that he had sustained a shrapnel wound in 1968 and 
reported a history of knee pain since that time.  He endorsed 
continued pain on motion and indicated that it was worsened 
with prolonged activities or any type of exertion.  He denied 
weakness or numbness.  The examiner noted a one-centimeter by 
one-centimeter scar on the veteran's left knee.  He stated 
that it was well healed, without evidence of keloid formation 
or chronic ulceration.  Range of motion testing of the 
veteran's left knee revealed flexion to 135 degrees, 
extension to 15 degrees, medial rotation of the tibia to 30 
degrees and lateral rotation to 40 degrees.  Lachman's test, 
drawer test and McMurray's test were all negative.  There was 
no pain on motion.  The impression was history of left knee 
shrapnel wound injury.  The examiner opined that the 
veteran's shrapnel wound injury had no residuals.  He noted 
that X-rays showed degenerative joint disease of the knee but 
indicated his belief that it was not related to the shrapnel 
fragment wound.  He pointed out that the only residual of the 
wound was a painless, inconspicuous scar described in the 
examination report.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplement thereto, in addition to correspondence from 
the RO, to include an October 2001 letter discussing the 
VCAA, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the evidence 
and information that he should submit and the assistance that 
VA would provide to obtain evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records and service 
personnel records have been associated with the claims 
folder.  VA treatment records identified by the veteran have 
also been obtained and placed in the record.  In addition the 
veteran has been afforded a current VA examination of this 
disability.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).  

The United States Court of Appeals for Veterans Claims held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The Board recognizes that in 
this case, the revised regulation pertinent to scarring has 
not been considered by the RO.  Based on these particular 
facts, however, the veteran is not prejudiced by the Board's 
consideration of such herein, because the changes are of no 
significance in this case.

Diagnostic Code 7803, prior to August 30, 2002, provided for 
a 10 percent evaluation for superficial, poorly nourished 
scars with repeated ulceration.  As effective on August 30, 
2002 the revised code provides for a 10 percent rating for 
superficial, unstable scars.  A note describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Both the old and the revised 
Diagnostic Code 7804 provide that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  The 
revised code includes a note which defines a superficial scar 
as one not associated with underlying soft tissue damage.  
The Board notes that neither of these diagnostic codes is 
applicable in the instant case, as there is no evidence of 
poor nourishment, ulceration or instability associated with 
the residual scar.

The veteran's residuals of shell fragment wound to the left 
knee are currently evaluated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805, which provides that scars may be rated 
based on the limitation of function of the part affected.  

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that a compensable rating for the 
residuals of a shell fragment wound of the left knee is not 
warranted.  The medical evidence of record indicates that the 
scar on the veteran's left knee is not tender, painful, 
poorly nourished, subject to repeated ulceration or 
productive of functional impairment.  In fact, the February 
2002 VA examiner noted only a small, painless and 
inconspicuous scar.  Aside from the scar, he found no 
evidence any residual of the shell fragment wound.  He 
clarified that although the veteran had degenerative joint 
disease of the left knee, that disease was independent of the 
shrapnel wound injury.  Accordingly, the Board concludes that 
the currently assigned noncompensable evaluation is 
appropriate.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left knee is 
denied.


REMAND

Initially, the Board notes that the VCAA and the implementing 
regulations are also applicable to the veteran's claim of 
entitlement to an increased evaluation for PTSD.

The Board notes that during a February 2002 VA psychiatric 
examination, the veteran indicated that he had seen a private 
physician and received medications for his PTSD.  Records 
from this physician have not been obtained and associated 
with the claims folder.

The Board also notes that the record contains the report of 
the February 2, 2002, VA examination as well as a mental 
health note carrying the same date.  While the examination 
report indicates that the veteran's global assessment of 
functioning (GAF) score was 65 and found that the veteran's 
stressors were mild to moderate, the mental health note 
indicates that the veteran's GAF was 45 and that his 
stressors were severe.  As these findings were rendered on 
the same date, the Board concludes that a further examination 
and review of the existing evidence is necessary in order to 
determine the level of impairment caused by the veteran's 
PTSD.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA and private, 
who have treated or evaluated him for any 
psychiatric disorder during the period 
from December 2001 to the present.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain a copy of all identified 
records not already associated with the 
claims file.  In any event, the RO should 
obtain a copy of any VA records 
pertaining to treatment or evaluation of 
the veteran's PTSD since February 2002.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  Then, the veteran should be provided 
a VA examination by a psychiatrist to 
determine the extent of impairment from 
the veteran's PTSD.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

Any necessary tests should be performed, 
and all clinical manifestations of the 
veteran's PTSD should be reported in 
detail.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related to the 
PTSD.  

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected psychiatric 
disability.  The examiner should explain 
what the assigned score represents.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for PTSD.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
necessary to evaluate his claim, and that a failure to report 
for a scheduled examination, without good cause, could result 
in the denial of the claim.  38 C.F.R. § 3.655(b) (2002).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



